UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6802



EARL SAND,

                                              Plaintiff - Appellant,

          versus


OFFICER STEELE; L. RICKS, Corrections Officer;
S. HICKS, Corrections Officer; B. DIXON,
Corrections Officer; MS. DARLING, Corrections
Officer; B. T. MOHEAD, Disciplinary Hearing
Officer; R. ANGELONE, Director Department of
Corrections; S. JOHNSON, Corrections Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-00-277-2)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Sand, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Sand appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Sand v. Steele, No. CA-00-277-2 (E.D. Va. May

15, 2000).*   We deny Sand’s motion for production of documents.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Sand’s statement in the complaint that he had not pursued a
grievance procedure was relied on by the district court in dis-
missing the complaint. However, Sand enclosed two documents with
his notice of appeal suggesting that two of his institutional of-
fenses have been expunged. Because the district court’s dismissal
was without prejudice, Sand is free to file a new complaint as to
any expunged offenses.


                                  2